Citation Nr: 1758180	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include cervical spine degenerative disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and adjustment disorder. 


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to November 2008 and February 2011 to January 2012, to include service in Iraq and additional periods of active duty for training (ACDUTRA).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
 
A February 2014 rating decision granted service connection for lumbosacral spine degenerative disc disease and bilateral hearing loss.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran seeks entitlement to service connection for his bilateral shoulder pain.  The evidence demonstrates that the Veteran has a cervical spine degenerative disease diagnosis related to his shoulder pain.  As such, the Board has characterized the Veteran's claim as entitlement to service connection for a bilateral shoulder disability, to include cervical spine degenerative disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (Where the evidence submitted in support of a claim reasonably raises the issue of a related condition, it is error for the VA not to consider a claim for the related condition); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   

In May 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT
 
1.  The Veteran's cervical spine degenerative disease, which causes shoulder pain, is related to active duty service.
 
2.  The Veteran's acquired psychiatric disorder was aggravated by active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative disease have been met.  38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for generalized anxiety disorder and adjustment disorder have been met on the basis of in service aggravation.  38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

	Shoulders

In October 2009 the Veteran filed a claim for a shoulder condition.  The Veteran essentially contends that his bilateral shoulder pain was caused or aggravated by his first period of service in Iraq after intensive training and wearing heavy equipment, such as body armor and a helmet.  During the May 2017 Board hearing the Veteran testified that he had shoulder pain and tendonitis in both shoulders prior to his November 2007 deployment and has had continued shoulder pain since.  He testified that his shoulder and neck pain is from his extensive training.  He testified receiving physical therapy for his neck, back, and shoulder pain in Iraq in 2008.

Service treatment records are consistent with the Veteran's testimony that he received physical therapy for his shoulder, neck and back pain in service.  In an August 2007 annual medical report the Veteran reported that he developed tendonitis in both arms/shoulders in January 2007.  VA treatment records reflect ongoing treatment for the pain.  Service and VA treatment records reflect that the Veteran consistently complained of pain in his neck, back, and upper extremities related to wearing body armor.

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304.  The evidence is absent an entrance examination prior to the period of active duty service beginning November 2007.  In September 2010 VA made a formal finding of unavailability that the Veteran's complete service treatment records were not available for review, however, in an August 2010 report the Veteran also indicated that the service treatment records of record are complete.  As such, the Board finds that the presumption of soundness does not attach as the evidence does not reflect that an entrance examination was conducted during the November 2007 period.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); see also Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). 

The Veteran was diagnosed with cervical spine degenerative changes during the April 2010 VA examination.  Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2017).

During the April 2010 VA examination the Veteran reported that his shoulder started bothering him while deployed; he attributed it to wearing a helmet and total body armor.  The examiner noted the Veteran's December 1993 and June 1998 report of medical history and examination revealed no evidence of cervical spine or shoulder condition.  After examination and radiologic testing the examiner diagnosed moderately severe degenerative disc disease/marginal osteophytosis at C6-C7.  Similar changes to a lesser degree at C5 and 6.  When asked to review the Veteran's bilateral shoulder condition in a January 2011 addendum opinion the examiner opined that the Veteran's diagnosed cervical spine disability is at least as likely as not caused by or the result of his military service.  He explained that there was a question during his military service whether his shoulder pain was coming from his neck; based on the pathology of the previous VA examination, he reported the pain appears to come from the cervical spine.  

The April 2012 VA examiner opined that he could not provide a diagnosis for a shoulder disability because, despite the Veteran's symptoms, there was no current clinical objective evidence of disease of pathology, and therefore a medical opinion could not be rendered.

In April 2017 the Veteran's chiropractor reported that he had been treating the Veteran for neck, shoulder, and back pain since May 2010 and that since his return in September 2012 the Veteran continued to have periods of pain.  In May 2017 the chiropractor reiterated that he had treated the Veteran for neck, back, and shoulder pain, and opined that it was more likely than not that the Veteran's military service, most notably his two deployments, aggravated his neck, back, and shoulder pain. 

The evidence reflects that the Veteran's cervical spine degenerative disease was first diagnosed during the April 2010 VA examination and did not pre-exist active duty service.  A VA examiner opined that the Veteran's shoulder pain is due to his cervical spine disability, and provided a positive nexus opinion relating it to service.  The Veteran's chiropractor, who has treated the Veteran for since May 2010, also provided a positive opinion between the Veteran's shoulder pain and service.

Despite evidence that the Veteran experienced shoulder pain prior to his active duty service, no diagnosed disability as to the cause of the shoulder pain existed at that time.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's cervical spine degenerative disease, which causes his shoulder pain, is related to service.  As such, service connection is warranted for that disability.  See 38 U.S.C. § 5107(b).

	Acquired Psychiatric Disorder

During the May 2017 Board hearing the Veteran testified that he had anxiety related to his service in Iraq.  He testified to anxiety related to daily rockets attacks, improvised explosive devices (IEDs), being in small arms fire while on combat patrols with a field artillery unit, and the anxiety associated with "being outside the wire."  He testified that his wife told him that he acted differently after his deployments and that his service may have aggravated a pre-existing mental health disorder.  He testified that that he believed his marital problems were actually related to his symptoms resulting from service.

In a November 2008 post-deployment health assessment, the Veteran reported he saw an individual wounded, killed, or dead during deployment.  VA treatment records reflect ongoing mental health treatment.

The April 2010 VA examiner diagnosed attention deficit hyperactivity disorder (ADHD) with obsessive-compulsive personality features.  The Veteran reported that during his deployment he thought about killing himself a couple of times a week because he disliked his job and had problems with his supervisor.  The examiner reported that the Veteran's disorders are childhood disorders and are not service connected.  He reported the ADHD has not been aggravated by service.

In September 2017 the Veteran underwent a private psychological evaluation.  He reported that during his deployment with a Civil Affairs unit he often worked with foreign communities and sustained "small arms fire...regularly."  He reported, in part that, working within high risk foreign communities was a contributing factor to the dysfunction he experienced within his marriage.  He reported that his divorce was directly related to a change in his behavior noted by his ex-wife as occurring after each deployment to Iraq.  The examiner diagnosed the Veteran with generalized anxiety disorder and adjustment disorder with depressed mood, chronic.  He explained that the Veteran's generalized anxiety and depression appear to be more attributable to his childhood and family dynamics throughout his life.  He explained these disabilities are considered to have been exacerbated by his experiences within the military and exposure to war, but did not directly stem from a life-threatening trauma.  

The evidence reflects that the Veteran has current mental health disorders; generalized anxiety and adjustment disorder.  The record demonstrates that the Veteran served on two deployments to Iraq as a Civil Affairs specialist.  The Veteran provided testimony that he experienced small arms fire, IEDs, daily rocket attacks, and was anxious as a result.  The Board finds that the Veteran is competent to describe events he experienced during his active duty service and that his statements regarding them are credible.  The Board has the authority to and affords more probative weight to the opinions of the September 2017 private treatment provider.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001.  The September 2017 private treatment provider, after an in-person examination and review of the Veteran's medical history, opined that the Veteran's diagnosed generalized anxiety and adjustment disorder were aggravated by his military service due to his experiences in war.  He provided a complete and clear rationale for his opinion as to how the Veteran's deployments exacerbated his mental disorders.  In summary, all the elements of service connection are met, doubt can be resolved in the Veteran's favor and the claim granted.
    






      (CONTINUED ON NEXT PAGE)
ORDER

Service connection for cervical spine degenerative disease (claimed as a shoulder disability) is granted.

Service connection for generalized anxiety disorder and adjustment disorder is granted on the basis of in service aggravation.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


